Citation Nr: 0727135	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-10 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
frostbite of the feet.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1952 to September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought.

Unfortunately, before determining whether there is new and 
material evidence to reopen the veteran's hearing loss and 
frostbite claims, they must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
frostbite as a result of exposure to extreme cold 
temperatures while performing guard duty in a prisoner of war 
camp during his active duty service in Korea.  In addition, 
he claims exposure to acoustic trauma as a result of exposure 
to rifle noise, small arms fire, heavy artillery, mortars, 
grenades, helicopters, aircraft engines, track vehicles, and 
tanks during his period of active duty service in Korea.  

Although the RO has made numerous attempts to obtain the 
veteran's service medical and personnel records, such records 
are not available for review and the National Personnel 
Records Center (NPRC) has replied that these records may have 
been destroyed by fire.  

In this regard, it is noted that, when service medical 
records are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran has provided information indicating that he 
completed basic training with the Eighth Infantry Division in 
1953 and his written communications reflect that he went to 
Korea with this division and, when this division was 
returning home, he was transferred to the 24th Infantry 
Division, the fighting eagles, to complete his tour of duty 
in Korea.  In light of the heightened duty to assist the 
veteran in the development of evidence favorable to his 
claim, the Board finds that further development with respect 
to the history of the units to which the veteran was assigned 
is necessary prior to further adjudication of his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide additional 
information with respect to the units with 
which he served during his active duty 
service in Korea.  Specifically, the 
veteran should identify the regiment in 
which he served within each unit as well 
as the dates of service with each unit.

2.  After receipt of any additional 
information from the veteran, request a 
unit history and lessons learned for the 
units to which the veteran was assigned 
from the United States Army and Joint 
Services Research Center (JSRRC).  At a 
minimum, request a unit history and 
lessons learned for the Eighth Infantry 
Division and the 24th Infantry Division to 
determine whether these units were in 
Korea during the dates identified by the 
veteran and, if in Korea during the 
specified dates, the duties performed by 
each unit.  

3.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal.  If the 
dispositions remain unfavorable, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford them the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



